Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 1 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 2 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 3 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 4 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 5 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 6 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 7 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 8 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 9 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 10 of 11
Case 15-20032   Doc 140   Filed 05/01/19 Entered 05/06/19 12:45:20   Desc Main
                          Document      Page 11 of 11
